Honorable John R. Foster            Opinion No. c-617
County Attorney
val Verde County                    Rer Whether the facts sub-
Del Rio, Texas                          mitfed are sufficient to
                                        aupport a complaint for
                                        indecent expoeure of the
                                        pereon under either Ar-
                                        ticle 474, Article 526,
                                        Article 535~ or other
                                        Article of the Penal
Dear Mr. Foster:                        Code.
       You have requested our opinion relative to the cap-
tioned matter. In conneatlon therewith you have submitted
the Sollowlng factaa

         “Das before yesterday, three young boya
      here In Val Verde County over seventeenyears
      of age, were reported to the Sheriff's OSSlce
      for a rather unusual exhibition. Two Airmen
      from Laughlin Air Force Base, with their dates,
      were drlvang f'romDel Rio to the International
      Bridge to go to Mexloo. Earlier in the even-
      ing, they had noticed a car with three boys
      sort of Sollowlng them.around. On the way to
      Mexlco,Ythe car paseed them and one boy In the
      back seat&ad his panta down and wae expoalng
      hl8.rea.rend to.the~passengeraln the oar being
      paeeed. Naturally, the lnoldent wae upeettlng
      to the Airmen's dates and I.am sure ruined the
      evening for the Airmen. The Airmen would like
      to file a complaint against the boys. In try-
      ing to determine what to Slle, I have had a
      chance to read the Articles of the Penal Code
      mentioned In the encloeure."
       In the brief submitted with your request, you point
out, quite correctly we think, that there are only three
Article8 of the Penal-Code which could poeelbly have any
application to the fact8 before u8. These are Articles 474,
Vernon's Penal Code, "Disturbing the peace"; 535c, Vernon's
Penal Code, "Indecent exposure to a child"; and 526, Ver-
non's Penal Code, "Indecent publications and exposure."
                           -2994-
Honorable John R. Foster,    Page 2 (c-617)


       The court in Pendell vi State, 253 S.W.2d 426 (SX.
Crlm. 1952),~held that both of ~thedescriptiveaverments,
"privatep&s or genital organs", as ueed In Article 53$,
refer to and denote the genitals or the external genital
procreatlve'organa. It Is thereforeour opinion that Ar-
ticle 535~ would not apply to the facts submitted unless
In exposing hls buttocks, all or a Portion of his genital
organs were aleo exposed, and the exposure was made to a
person under the age of 16 years.
       Inasmuch a8 the Texas court8 have not construed the
1m3w3e9 “expose his or here person", a8 used in Article
474, and since It Is our opinion that under the facts sub-
mitted, there has been a violation of Article 526, It Is
not necessary that we express 0~ 'opinionon the appllca-
blllty of said Article 474.
       The Court of A peals of Texas In the case of Tucker
v. State, 13 S.W. 100tl(ISgO), in donstruingArticl&~
of the Penal -Code (now codified as A&lcle 526) stated:
          "By the ternia'obsceneand Indecent
       exhibition of 4iheperson,' as.Uaed'ln
       article 3&.oS the Penal Code. 5.0meant.
       we:'thlnk;& exposure of thos; parts of-
       the person which are commonly considered
       as private, and which custom and decency
       require 8hoUld be covered and kept con-
       cealed from public 8lp;ht."
       It 18 to be noted that In the Tucker case, the Court
defines the obscene and Indecent exhl-       of the person
aa the exposure of those parts of a person which are com-
monly considered as private, and which custom and decency
require should be covered and kept concealed from public
eight. A person's buttocks unquestioxiably  fall8 within.
thls definition,and It la our opinion, therefore,that
under,the fact8 'a8stated, there ha8 been a violation of
Article 526.

                       S IJM MARY

              Exposure of a person's buttocks to
          another person, under the facts stated,

                            -2995-
             Honorable John R. Foster, Page 3 (c-617)


                         Is a violation of Article 526, Vernon's
                         Penal Code.
                                                 Your8 very truly,
                                                 WAGGbNER Cm
                                                          General of Texae




                                                 Assistant Attorney General
             REO/pw:dt
             APPROVED:
             OPINION COMMITTEE
             W. V. Geppert, Chairman
             Grady Chandler
             Alan Minter
             Loamy F.'Zwhner
             Milton Richardson
-9'%   '-
        ~'
             APPROVEDFQR THE ATTORNEY GENERAL
             BY T. B. Wright




                                       -2996-